Citation Nr: 0914701	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-31 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by tremors and spasms, to include on the basis of 
exposure to radiation, herbicides and other chemicals.

2.  Entitlement to service connection for adult acne, to 
include on the basis of exposure to radiation, herbicides and 
other chemicals.

3.  Entitlement to service connection for chronic fatigue, to 
include on the basis of exposure to radiation, herbicides and 
other chemicals.

4.  Entitlement to service connection for a disability 
manifested by bilateral leg pain, to include on the basis of 
exposure to radiation, herbicides and other chemicals.

5.  Entitlement to service connection for asbestos exposure.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  Jurisdiction over the case was subsequently 
returned to the RO in New York, New York.

The Board notes that service connection for adult acne 
(rosacea) and disability manifested by tremors and spasms was 
previously denied in an unappealed rating decision dated in 
July 2004.  The subsequently received evidence includes 
pertinent service personnel records.  Therefore, the Board 
will address these claims on a de novo basis, as the RO has 
done.  See 38 C.F.R. § 3.156(c) (2008).

The issue of entitlement to service connection for asbestos 
exposure is decided herein while the other issues on appeal 
are addressed in the remand that follows the order section of 
this decision.  


FINDING OF FACT

The Veteran has not claimed and the evidence does not show 
that he has a disability related to his asbestos exposure.

CONCLUSION OF LAW

Service connection is not warranted for asbestos exposure.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent 
facts are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim.  Therefore, VA is not 
required to undertake any further action to comply with the 
notice and duty to assist provisions of 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2008).  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran is claiming entitlement to service connection for 
asbestos exposure because he thinks that his exposure to 
asbestos in service might cause him to develop a disability 
in the future.  The Veteran has not claimed that he currently 
has a disability resulting from asbestos exposure or that he 
has had such a disability in the past, nor does the evidence 
show that he has ever been found to have a disability 
associated with asbestos exposure.  Service connection is 
granted for disability resulting from disease or injury 
incurred in or aggravated by active duty.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  There is no legal basis 
for granting service connection for asbestos exposure.  
Therefore, this claim will be denied because it is without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Should the Veteran develop a disability that he 
believes is associated with asbestos exposure, he is free to 
file a claim for service connection for that disability in 
the future.





ORDER

Entitlement to service connection for asbestos exposure is 
denied.


REMAND

With respect to the remaining issues on appeal, it is the 
Veteran's essential contention that all of these conditions 
were caused by his exposure to radiation, herbicides and/or 
other chemicals in service.  He alleges that he has some 
expertise in the area of chemical exposure because he served 
as a chemical specialist.  He has submitted a copy of his 
diploma showing that he completed the nuclear, biological and 
chemical enlisted course at the U.S. Army Ordnance and 
Chemical Center and School.

He has submitted medical evidence showing that he has sought 
treatment for tremors, cramps and spasms.  In addition, a 
July 2004 record prepared by one of his private physicians 
states that chemical exposure could be the cause of the 
Veteran's tremors and recommends that the Veteran undergo 
further evaluation through VA.

The record reflects that the Veteran has not been afforded a 
VA examination in response to any of these claims.  The Board 
has determined that the Veteran should be afforded a VA 
examination in order to comply with VA's duty to assist him 
in the development of the facts pertinent to these claims. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded a VA 
examination by a physician with expertise 
to determine if he has adult acne and 
disability or disabilities manifested by 
tremors, spasms, leg pain and chronic 
fatigue, and if so, the etiology of the 
disability or disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each of the claimed 
disabilities found to be present, as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
exposure to radiation, herbicides or 
other chemicals in service.  

The rationale for all opinions expressed 
must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

3.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

By this remand, the Board intimates no opinion as to any 
final outcome of this case. 

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


